DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	Giura (US 20200014720 A1) is the closest prior art of the record. Giura discloses (¶29) A computing systems 106 creates on the blockchain 104, the smart contract 102 for the device 108 such as (¶20) router. The smart contract 102 can identify the parties to an agreement and the obligations of each. (¶30) The smart contract 102 on the blockchain 104 detects a trigger event, in response to the trigger event, at least one of the computing systems 106 can execute the smart contract 102 to cause one or more expected actions to be performed by the device manufacturer 110. (¶31) if the vulnerability is not fixed within 24 hours (maybe after 24 hours it is published again by the vulnerability assessor 114), then an automatic action of payment, free service, discount, and/or some other form of compensation will be provided to the customer/user/service provider.
	Giuda discloses ¶29 - a smart contract that identifies both parties customer and manufactures, does not disclose the specifics of claim 9 such as a program that manages the service provider and associates information that identifies the service provider in another program - “the processing unit generates a first transaction including a management program that manages a service provider that provides a service relating to an electronic equipment that is an object  of management, and issues the first transaction to the network through the communication unit, and the management program is registered with the blockchain based on the first transaction, Page 4 of 12Appl. No. 16/699,843 Reply to Office Action of April 22, 2021 the management program generates a second transaction including information that associates information that identifies the service provider with a service providing processing program for providing the service by the service provider, the information includes a digital ID which is identification information that is issued and allocated to the service provider by a third-party different from the providing apparatus, or by a management system used by the providing apparatus, and the management program issues the second transaction to the network through the communication unit, and”.  	
	Therefore, none of the prior art of record, neither singularly nor in combination, teach or show the limitations of claim 9 above. The limitations of claim 9 shown above, in combination with the other limitations clearly are novel and unobvious.
	Therefore, the Examiner is allowing claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627                



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627